In a proceeding to review tax assessments on relator’s property for the years 1936 and 1937, final order and judgment modified by striking out the $40,000 taxable valuation in the first decretal paragraph and substituting the valuation $59,775 therefor and by adjusting the figures in the second decretal paragraph accordingly; and, as thus modified, the final order and judgment is unanimously affirmed, without costs. The order confirming the referee’s report, etc., upon which the final order and judgment was entered, is similarly modified, and, as modified, is unanimously affirmed, without costs. No opinion. Findings of fact numbered “ Third ” and “ Fourth ” are reversed and all conclusions of law disapproved. New findings and conclusions will be made. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. Settle order on notice.